UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
PURPLE EAGLE ENTERTAINMENT, INC.,

                                 Plaintiff,                             MEMORANDUM DECISION
                                                                            AND ORDER
           -against-
                                                                          18 Civ. 3767 (GBD) (HBP)
DAVID BRAY and REBECCA BRAY,

                                 Defendants.
------------------------------------- X
GEORGE B. DANIELS, United States District Judge:

        Plaintiff Purple Eagle Entertainment, Inc. brought this action against Defendants David

Bray and Rebecca Bray in New York Supreme Court asserting claims stemming from Defendants'

conduct following the termination of their employment with Plaintiff. (Compl., ECF No. 1-1.)

Defendants filed a notice of removal to this Court (ECF No. 1), and Plaintiff moved to remand.

(ECF No. 6.) The action was later referred to Magistrate Judge Henry B. Pitman for general

pretrial supervision and for reports and recommendations on dispositive motions. (ECF No. 16.)

        On December 6, 2018, Magistrate Judge Pitman issued a Report and Recommendation (the

"Report," ECF No. 31 ), recommending that Plaintiffs motion to remand be granted.' (Id. at 11.)

In his Report, Magistrate Judge Pitman informed the parties that failure to file timely objections

would constitute a waiver of those objections on appeal. (Id. at 11-12.) Defendants filed timely

objections. (Objs., ECF No. 34.)

        Defendants' objections are overruled and the Report is ADOPTED.




1
  In its opposition to Defendants' motion, Plaintiff sought an award of attorneys' fees. By Order dated
December 17, 2018, Magistrate Judge Pitman directed Plaintiff to supplement its request with a submission
citing precedents that support an award of fees and including contemporaneous time records. (Order, ECF
No. 33, at 2.) Plaintiff filed its supplemental submission on January 7, 2019. (ECF No. 36.) Plaintiffs fee
request remains pending before Magistrate Judge Pitman.
                                                                                    - - - - ----------·--




                                    I.    LEGAL ST AND ARDS

       This Court "may accept, reject, or modify, in whole or m part, the findings or

recommendations" set forth within a magistrate judge's report. 28 U.S.C. § 636(6)(1). Portions

of a magistrate judge's report to which no or improper objections have been made are reviewed

for clear error. Id. at *4. "[O]bjections are improper ... [when] 'they are conclusory, general, or

simply rehash or reiterate the original briefs to the magistrate judge."' Azkour v. Haouzi, No. 11

Civ. 5780 (RJS), 2017 WL 3016942, at *4 (quoting Faucette v. Comm 'r of Soc. Sec., No. 13 Civ.

4851 (RJS) (HBP), 2015 WL 5773565, at *2 (S.D.N.Y. Sept. 30, 2015)). Clear error is present

only when "upon review of the entire record, [the court is] left with the definite and firm conviction

that a mistake has been committed." United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation

omitted).

       Portions of the magistrate judge's report to which objections are properly filed are reviewed

de nova. 28 U.S.C. § 636(6)(1). But "[even] on de nova review, the [c]ourt generally does not

consider arguments or evidence which could have been, but were not, presented to the [m ]agistrate

u]udge.'" Lebron v. Colvin, No. 14 Civ. 5921 (CS) (LMS), 2018 WL 3471815, at *1 (S.D.N.Y.

July 18, 2018).

             II.   DEFENDANTS' NOTICE OF REMOVAL WAS UNTIMELY

       As discussed in the Report, this action was filed in state court on November 28, 2016. 2

(Report at 4.) Plaintiff moved for leave to amend its complaint on December 19, 2017 and

provided a proposed amended complaint. (See Supplemental Submission in Supp. of Pl.'s Request

for Attorneys' Fees and Costs, Ex. A, ECF No. 36-1, at 2 (state court docket sheet).) The amended

complaint alleged, among other things, that Plaintiff's damages on various claims exceeded



2 The relevant procedural and factual background is set forth in greater detail in the Report and is
incorporated herein.

                                                  2
$1,000,000. (Reportat4-5 (citing Am. Compl.,ECFNo.1-9, ~~ 120,128,137,146, 155).) After

receiving leave, Plaintiff filed the proposed amended complaint on March 30, 2018. (Id. at 4-5.)

Defendants filed a notice of removal on April 27, 2018, citing diversity jurisdiction as the basis

for removal. (See Notice of Removal, ECF No. 1, ~~ 11-14.)

       However, as the Report explains, a "case may not be removed ... on the basis of [diversity

jurisdiction] more than one year after commencement of the action, unless the district court finds

that the plaintiff has acted in bad faith in order to prevent a defendant from removing the action."

(Report at 6 (quoting 28 U.S.C. § 1446(c)(l)).) If the "district court finds that the plaintiff

deliberately failed to disclose the actual amount in controversy to prevent removal, that finding

shall be deemed bad faith." (Id. (quoting 28 U.S.C. § 1446(c)(3)(B)))

       "[T]he defendant bears the burden of demonstrating the propriety of removal." (Id. at 7

(quoting O'Donnell v. AXA Equitable Life Ins. Co., 887 F.3d 124, 128 (2d Cir. 2018) (internal

citation and quotation marks omitted)).) Here, Magistrate Judge Pitman correctly found that

Defendants "failed to carry their burden," because Defendants did not "allege[] that they took any

steps to ascertain the amount in controversy prior to the expiration of [the statutory] one-year time

limit" and did not "show[] that [P]laintiff took any steps to prevent [D]efendants from ascertaining

the amount in dispute." (Id. at 10.)

       Defendants contend that "Defendants' alleged failure to attempt to ascertain the amount in

controversy early in the case was not an issue raised by Plaintiff in [its] moving papers." (Objs. at

3.) However, in its motion to remand, Plaintiff argues that Defendants, as the parties seeking

removal, bore the burden of showing "that it appears to a reasonable probability that the claim is

in excess of the statutory jurisdictional amount." (Mem. in Supp. of Pl. 's Mot. to Remand, ECF

No. 7, at 7-8 (quoting MBIA Ins. Corp. v. Royal Banko/Can., 706 F. Supp. 2d 380,391 (S.D.N.Y.



                                                  3
2009) (internal citation and quotation marks omitted)). Plaintiff also argues that Defendants had

the information necessary to make this showing at the time the initial complaint was filed, because

Plaintiffs tortious interference claim alleged at least $55,000 in damages and Plaintiffs

defamation claim alleged at least $25,000 in damages. (Id. at 14.) In other words, Plaintiff argues

that Defendants "fail[ ed] to attempt to ascertain the amount in controversy" despite possessing

sufficient information to do so. (Objs. at 3.) Thus, Defendants' contention that this issue was not

raised in Plaintiffs motion to remand is baseless. Because Defendants' argument regarding their

attempts to determine the amount in controversy "could have been, but [was] not, presented to"

Magistrate Judge Pitman, this Court need not consider it. Lebron, 2018 WL 3471815, at* 1.

        Even if this Court were to consider Defendants' argument, it would fail on the merits.

Defendants argue that Plaintiff acted in "bad faith" by "refus[ing] to provide any response" to

Defendants' discovery demands, filing a motion to amend the complaint more than a year after the

action commenced, and engaging in "pervasive motion practice." (Objs. at 4-5.) However,

Defendants cannot show that Plaintiffs alleged bad faith prevented them from determining that

the requirements for diversity jurisdiction were satisfied at the time the initial complaint was filed.

Although Defendants assert that "the initial complaint does not allege damages in excess of the

jurisdictional threshold," Defendants are incorrect. (Mem. in Opp'n to Mot. to Remand, ECF No.

11, at 7.) The initial complaint lists items totaling $55,000 in damages that Plaintiff claims to have

suffered as a result of Defendants' tortious interference. (Com pl. ,i 91.) While Plaintiff does not

quantify the damages sought on its defamation claim, Plaintiff seeks damages "in excess of the

jurisdictional limits of all lower courts." (Id. ,i 88.) This statement conveys that Plaintiff "seeks

more than $25,000, which is the jurisdictional limit of the Civil Court of the City of New York."

Faktorovich v. Fleet Car Lease, Inc., No. 17 Civ. 1824 (DLI) (LB), 2017 WL 1331264, at *2 n.1



                                                   4
(E.D.N.Y. Apr. 10, 2017) (citing Woodley v. Massachusetts Mut., No. 08 Civ. 949 (NRB), 2008

WL 2191767, at *2 (S.D.N.Y. May 23, 2008)). "Since the diversity statute confers jurisdiction

over 'civil actions' rather than specific claims alleged in a complaint, a plaintiff is permitted to

aggregate claims in order to satisfy the amount in controversy requirement." Walde-Meske! v.

Vocational Instruction Project Cmty. Servs., Inc., 166 F.3d 59, 62 (2d Cir. 1999) (citation omitted).

       Because it is clear from the face of the initial complaint that Plaintiffs aggregate damages

exceed $75,000, the conduct that Defendants allege was "bad faith" did not "prevent [Defendants]

from removing the action." 28 U.S.C. § 1446(c)(3)(B). Plaintiff filed the initial complaint on

November 28, 2016. Defendants did not file their notice of removal until April 27, 2018, seventeen

months later. (Report at 7.) Defendants' notice ofremoval was therefore untimely.

                                     III.    CONCLUSION

       Defendants' objections are overruled and the Report is ADOPTED. Plaintiffs motion to

remand, (ECF No. 6), is GRANTED.



Dated: New York, New York
       February 8, 2019
                                                                SO ORDERED.




                                                  5
